


Exhibit 10.1




Ita Brennan
[home address]


April 17, 2015


Dear Ita,


On behalf of Arista Networks, Inc. (the “Company”), I am pleased to offer you a
full-time exempt position as Senior Vice President, Chief Financial Officer,
starting on May 18, 2015 (the “Start Date”). You have until April 25, 2015 to
accept this offer, at which time it expires. The terms of this offer are as
follows:
1. Salary: The Company will pay you a base salary of $300,000.00 per year in
accordance with the Company's standard payroll policies.
2. Benefits:  During the term of your employment, you will be eligible to
participate in all of the Company's standard health, vacation, and other
benefits covering employees. The Company reserves the right to change
the benefit plans and programs it offers to its employees at any time.
3. Bonus: You will be eligible to participate in the Company’s Corporate bonus
program pursuant to the terms of such bonus program.  Please note that you must
be an employee of the Company on the payout date of the Corporate bonus payout
to be eligible to receive any such bonus. Lastly, as a reminder, both your base
salary and the components of your Corporate bonus are subject to periodic review
and may be modified by the Company as deemed necessary in its sole and absolute
discretion.
4. Stock: At the first regularly scheduled meeting of the Company’s board of
directors following the Start Date, it will be recommended:
1)
That you be granted nonstatutory options to purchase 50,000 shares of the
Company’s common stock (the “Stock Options”) pursuant to the Company’s 2014
Equity Incentive Plan (the “Plan”) and form of stock option agreement under the
Plan (the “Option Agreement”). Subject to the accelerated vesting provisions set
forth in such stock option agreement and in the Severance Agreement (as defined
below), the Stock Options will vest as to 1/5th of the shares subject thereto on
the one-year anniversary of the Start Date and thereafter as to 1/60th of the
shares subject thereto on the monthly anniversary of the Start Date, subject to
your continuing to be a Service Provider (as defined in the Plan) through each
vesting date. If your status as a Service Provider terminates for any reason,
the unvested portion of your Stock Options, after giving effect to the
applicable acceleration provisions, terminate as shall be set forth in the Plan
and the Option Agreement. The Stock Options will have an exercise price per
share equal to the fair market value per share of the Company’s common stock on
the date of grant.

2)
That you will be granted restricted stock units covering 50,000 shares of the
Company common stock (the “RSUs”) pursuant to the Company’s 2014 Equity
Incentive Plan (the “Plan”) and individual RSU agreement. The RSUs will be
governed by the form of RSU Agreement. Subject to the accelerated vesting
provisions set forth in such stock option agreement and in the Severance
Agreement (as defined below), the Company’s restricted stock units vest on 4
designated dates each quarter (each, a “Quarterly Vesting Date”). Your RSU
Agreement will specify these Quarterly Vesting Date. Your RSUs will vest at a
rate of 1/5 on the first Quarterly Vesting Date after the one year anniversary
of the vesting commencement date and 1/20th of the RSUs vest per quarter on each
Quarterly Vesting Date thereafter over a total of approximately five years. All
vesting is subject to your continued service to the Company through each
Quarterly Vesting Date. If your status as a Service Provider terminates for any
reason, the unvested portion of your RSUs, after giving effect to the applicable
acceleration provisions, terminate as shall be set forth in the Plan and the RSU
Agreement.

Your employment with the Company is “at-will”. This means that it is not for any
specified period of time and can be terminated either by you or by the Company
at any time, with or without advance notice, and for any or no particular reason
or cause. It also means that your job duties, title, responsibilities, reporting
level, compensation and benefits, as well as the Company’s personnel policies
and procedures, may be changed with or without notice at any time in the sole
discretion of the Company. Notwithstanding the foregoing, you may be entitled to
accelerated vesting and other severance benefits in the event of a termination
or change in the nature of your job, all as set forth in the Severance
Agreement.
This offer is conditioned on you signing the Company’s Employment, Confidential
Information and Invention Assignment Agreement (the “Confidentiality and
Invention Assignment Agreement”) and submitting the legally required proof of
your identity and authorization to work in the United States. By signing and
accepting this offer, you represent and warrant that you are not subject to any
other legal obligation that prevents you to be employed with or to provide
services to the Company.



--------------------------------------------------------------------------------




The Company intends that all payments made under this letter agreement be exempt
from, or comply with, the requirements of Section 409A of the Internal Revenue
Code of 1986, as amended, and any guidance promulgated thereunder (“Section
409A”) so that none of the payments or benefits will be subject to the
additional tax imposed under Section 409A, and any ambiguities or ambiguous
terms herein will be interpreted to so be exempt or comply. You and the Company
agree to work together in good faith to consider amendments to this letter
agreement and to take such reasonable actions which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
prior to actual payment to you under Section 409A. In no event will the Company
reimburse you for any taxes that may be imposed on you as a result of Section
409A.
On the Start Date, you and the Company will enter into a Severance Agreement
dated as of the Start Date in the form attached hereto as Exhibit A (the
“Severance Agreement”). This letter agreement, the Severance Agreement (when
entered into), the Confidentiality and Invention Assignment Agreement, the Plan,
the Option Agreement and the RSU Agreement (when entered into upon grant of the
Stock Options and RSUs) set forth the terms of your employment with the Company
and supersede any prior representations and agreements, whether written and
oral.  This letter agreement may not be modified or amended, except by a written
agreement, signed by both you and the Company’s Chief Executive Officer. This
letter agreement is governed by California law. If any provision of this
agreement is held invalid or unenforceable, the remaining provisions shall
continue to be valid and enforceable
Ita, I look very much forward to working with you.
Sincerely,
/s/ Jayshree Ullal
Jayshree Ullal
President & CEO




Enclosure:


Exhibit A - Severance Agreement


Accepted:
/s/ Ita Brennan
 
Date:
April 22, 2015




